Citation Nr: 0816078	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-39 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2006 for further development.  

In July 2006, the Board granted the veteran's motion to 
advance his appeal on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for PTSD, on 
the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will VA will 
notify the veteran if any further action is required on his 
part.


FINDINGS OF FACT

1.  In a January 1986 RO decision, entitlement to service 
connection for PTSD was denied; the veteran did not file a 
notice of disagreement.  

2.  In October 2001, the veteran filed a claim to reopen 
entitlement to service connection for PTSD.  

3.  Additional evidence received since the RO's January 1986 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 1986 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
January 1986 denial, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for PTSD was received in October 2001, and the 
regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In October 1985, the veteran filed a claim of service 
connection for PTSD.  On file at that time were the veteran's 
service medical records; his DD Form 214 which reflected that 
he received the World War II Victory Medal; and, a 
'Separation Qualification Record' reflecting that he served 
as a medical aidman with the infantry in the European Theatre 
of Operations.  Post-service medical records on file included 
an October 1954 VA clinical record reflecting a diagnosis of 
anxiety neurosis; VA examination reports conducted in May, 
June and July 1976, and August 1977; a November 1976 Loma 
Linda VA outpatient treatment record reflecting a diagnosis 
of chronic anxiety depressive neurosis and suggestive 
evidence of hysterical conversion reaction; and, VA 
outpatient treatment records dated in September and October 
1985 which did not reflect a diagnosis of or treatment 
related to PTSD or any mental disorder.  Also of record was a 
January 1977 buddy statement from D.T.V.  A January 1986 
rating decision denied entitlement to service connection for 
PTSD on the basis that VA treatment records did not reflect a 
diagnosis of PTSD.  The veteran did not initiate an appeal of 
this decision, therefore, the RO's decision is final.  
38 U.S.C.A. § 7105.  

In October 2001, the veteran submitted an informal claim to 
reopen entitlement to service connection for PTSD.  

In support of his claim, he submitted duplicative documents 
discussed hereinabove.  He also submitted a copy of a 
newspaper article which reflected that he was a surgical 
technician during service, and that he received the unit 
meritorious service award.  

VA outpatient treatment records reflect that in December 
2001, the veteran presented for treatment at the Sacramento 
VAMC.  He attended an information meeting about the PTSD 
program, and was explained the process for obtaining a PTSD 
evaluation and treatment options at the outpatient clinic.  
He underwent a PTSD evaluation, and after obtaining a history 
from the veteran and conducting a mental status examination, 
the examiner diagnosed anxiety not otherwise specified.  When 
the examiner told the veteran that based on his story, it was 
not believed that he had PTSD, the veteran abruptly got up 
and started to walk out of the office.  He seemed quite 
disappointed by what the examiner said, and the examiner 
explained what the clinic might have to offer him, but he 
said he would seek psychiatric care at Kaiser.  Subsequent VA 
outpatient treatment records dated in 2002 reflect that that 
he was prescribed Remeron and the assessment was depressive 
disorder not otherwise specified.  

In August 2002, the RO requested the veteran's service 
personnel records; however, the National Personnel Records 
Center (NPRC) indicated that his records were fire-related.  
The NPRC also indicated that there was no record that the 
veteran had received the Purple Heart as he was claiming.

A December 2002 rating decision denied entitlement to service 
connection for PTSD on the basis that new and material 
evidence had not been received to reopen the claim.  In 
January 2003, the veteran requested reconsideration of the 
decision pertaining to the denial of service connection for 
PTSD, and in March 2003 he filed an informal claim of service 
connection for PTSD.  A February 2003 VA outpatient treatment 
record reflects that he was still taking Remeron, and the 
assessment was depressive disorder not otherwise specified.  
A June 2003 VA clinical record reflects that the veteran was 
quite upset with not being diagnosed as having PTSD, and he 
showed his military papers with notes, stating that he was 
"shell shock" of which he understands as having PTSD.  The 
assessment was depressive disorder not otherwise specified 
and claimed PTSD.  Otherwise, the veteran submitted 
duplicative documentation in support of his claim.  

Pursuant to the November 2006 Remand, VA outpatient treatment 
records were retrieved from the McClellan VAMC.  Throughout 
the 2006 treatment records, a notation of PTSD is reflected, 
despite the fact that there is no further PTSD evaluation of 
record.  The records reflect notations of PTSD with insomnia, 
nightmares, and indicates that he was prescribed and taking 
Mirtazapine.  In light of such clinical entries, the Board 
has determined that the VA outpatient treatment reflecting 
notations of PTSD are new, and such evidence is material as 
the veteran's initial claim for PTSD was denied on the basis 
of no diagnosis.  Such evidence relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection.  As the previous claim was denied on 
the basis of no diagnosis, the newly received medical 
evidence does suggest that an examiner may have thought the 
veteran has PTSD.  Thus, the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108.  The Board's decision 
is strictly limited to the reopening of the claim and does 
not address the merits of the underlying service connection 
claim.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the RO while the case 
is in remand status.   


ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

In light of the VA outpatient treatment records reflecting a 
notation of PTSD, even though it is unclear the basis of any 
such notation, the Board has determined that the RO should 
attempt to verify the veteran's claimed stressors, to include 
his claims of injuries sustained in combat.  Whether an event 
was sufficiently stressful to precipitate PTSD, and whether 
PTSD is due in whole or in part to any particular stressor 
are medical questions.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, given the information furnished by the 
veteran, the Board believes that an attempt must be made to 
corroborate the claimed stressors.  If any of the veteran's 
claimed stressors are corroborated, then the veteran should 
be afforded a VA examination to assess the nature and 
etiology of his claimed PTSD.

In light of this issue being remanded for further 
development, to include adjudication on the merits, the RO 
should also ensure that proper notice has been issued 
pursuant to the VCAA.  VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper 
notice, which notifies him of the evidence and information 
necessary to support his claim must be issued to the veteran.  
Along with ensuring proper VCAA notice pertaining to his 
claim, VA is also instructed to provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA should 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted, and also include an explanation as to 
the type of evidence that is needed to establish a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations with regard to his claim of 
service connection for PTSD.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should review the claims 
folder and prepare a summary of all 
stressors alleged by the veteran.  If 
sufficient detail is provided, this 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

3.  If JSRRC is able to corroborate any 
of the particular stressful events 
claimed in the above paragraph number 1, 
then that fact should be documented in 
the claims file. 

4.  If and only if any claimed 
stressors are corroborated, then the 
veteran should then be scheduled for a 
VA PTSD examination.  The examiner 
should be advised of the details of the 
corroborated stressor(s).  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special 
tests (such as psychological tests for 
PTSD) which are deemed necessary by the 
examiner should be conducted.  All 
examination and special test results 
should be clearly reported.  The 
examiner should clearly indicate 
whether a medical diagnosis of PTSD is 
warranted.  If so, the examiner should 
indicate the event or events which 
precipitated the PTSD. 

5.  After completion of the above, the 
RO should review the expanded record 
and determine if service connection for 
PTSD is warranted.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO 
should furnish the veteran an 
appropriate supplemental statement of 
the case.  After the veteran is 
afforded an opportunity to respond, the 
case should be returned to the Board 
for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


